 1                                                                                     O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   JAMES RUTHERFORD,                          Case No. 5:18-CV-1123-ODW (RAOx)
12               Plaintiff,
                                                ORDER GRANTING PLAINTIFF’S
13         vs.                                  MOTION FOR LEAVE TO FILE AN
14                                              AMEND COMPLAINT [37] AND
     COASTLINE PARTNERS, LLC, ,                 DENYING AS MOOT
15   GETTY LEASING, INC., and DOES 1-           DEFENDANTS’ MOTION TO
16   10, inclusive.                             DISMISS [17], DEFENDANTS’
17               Defendants.                    MOTION FOR PARTIAL
                                                SUMMARY JUDGMENT [22], AND
18                                              PLAINTIFF’S MOTION TO STRIKE
19                                              [32]
20
                   I.    INTRODUCTION & PROCEDURAL HISTORY
21
           Presently before the Court is Plaintiff’s Motion for Leave to File an Amended
22
     Complaint. (Mot., ECF No. 37.) On May 25, 2018, Plaintiff James Rutherford
23
     initiated the instant action against Defendants Shell Gas Station and Getty Leasing,
24
     Inc., for violations of the Americans with Disabilities Act (“ADA”). (See generally
25
     Compl., ECF No. 1.) Plaintiff subsequently amended his complaint to assert these
26
     claims against Defendants Getty Leasing, Inc., and Coastline Partners, LLC,
27
     (“Defendants”). (First Am. Compl. (“FAC”), ECF No. 11.) On August 10, 2018,
28
     Defendants moved to dismiss Plaintiff’s FAC (Mot. to Dismiss, ECF No. 17) and
 1   subsequently, on September 17, 2018, Defendants moved for Partial Summary
 2   Judgment. (Mot. for Partial Summ. J., ECF No. 22.) However, before the Court ruled
 3   on Defendants’ motions, Plaintiff moved for Leave to File an Amended Complaint
 4   (“Motion”), which Defendants failed to timely oppose. (Mot., ECF No. 37.) The Court
 5   denied Defendants’ subsequent ex parte application for an extension of time after
 6   Defendants filed a late opposition. (ECF No. 47.)
 7          For the reasons that follow, Plaintiff’s Motion for Leave to File an Amended
 8   Complaint is GRANTED.1
 9                                         II.   DISCUSSION
10          Local Rule 7-9 requires the non-moving party to file an opposition or non-
11   opposition no later than twenty-one (21) days before the noticed hearing date. C.D.
12   Cal. L.R. 7-9. Here, Plaintiff noticed the hearing date for its Motion for March 11,
13   2019, meaning Defendants’ opposition was due February 18, 2019. (See Mot.)
14   However, Defendants failed to oppose until February 22, 2019, four days after the
15   deadline, and the Court denied Defendants’ ex parte application for an extension of
16   time. Accordingly, Defendant’s opposition was untimely under the Local Rules.
17          Central District Local Rule 7-12 provides that the Court “may decline to
18   consider any memorandum or other document not filed within the deadline set by
19   order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive document],
20   or the failure to file it within the deadline, may be deemed consent to the granting or
21   denial of the motion. . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995)
22   (affirming dismissal on the basis of unopposed motion pursuant to local rule). In
23   determining whether to grant an unopposed motion, courts weigh: “(1) the public’s
24   interest in expeditious resolution of litigation; (2) the court’s need to manage its
25   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
26   disposition of cases on their merits; and (5) the availability of less drastic sanctions.”
27
     1
28    After carefully considering the papers filed in connection with to the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                      2
 1   Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
 2   1986)).
 3         The Ninth Circuit has recognized that the first and fourth factors cut in opposite
 4   directions. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (finding
 5   that the first factor always weighs in favor of dismissal); Hernandez v. City of El
 6   Monte, 138 F.3d 393, 401 (9th Cir. 1998) (stating that the fourth factor always weighs
 7   against dismissal).
 8         Here, the second factor weighs in favor of granting Plaintiff’s motion. The
 9   Court must manage its docket to ensure the efficient administration of justice.
10   Defendants are represented by counsel and thus cannot claim ignorance of Local
11   Rules and deadlines. Furthermore, on May 31, 2018, the Court issued a minute order
12   advising that “Counsel are STRONGLY encouraged to review the Central District’s
13   website for additional information.” (ECF No. 10.) The Court intends this admonition
14   to provide fair warning to counsel that they must be familiar with the Local Rules,
15   which provide the requisite deadlines to oppose motions like the one currently
16   pending before the Court. Thus, the Court’s need to manage its docket favors granting
17   Plaintiff’s motion.
18         The third factor addresses the potential risk of prejudice to Defendants. Here,
19   the risk of prejudice to Defendants is slight. If, after the Court grants Plaintiff’s
20   Motion, Defendants do not seek reconsideration or other relief, then the case will
21   proceed, and Defendants may re-file its motions. In the event that Defendants do seek
22   reconsideration, and the Court grants it, the Defendants may simply update and refile
23   the motions they have already prepared. Thus, the third factor weighs in favor of
24   granting Plaintiff’s motion.
25         The final factor requires contemplation of the availability of less drastic
26   sanctions. The Court is aware that Defendants maintain the lack of opposition is due
27   to miscalendaring as opposed to not filing at all. Such failure does not demonstrate a
28   lack of commitment or interest in prosecuting the case, but does not persuade the court




                                                3
 1   that less drastic sanctions are better suited at this juncture. In sum, this factor does not
 2   weigh heavily in either direction and is therefore neutral.
 3         On balance, the Ghazali factors weigh in favor of granting Plaintiff’s
 4   unopposed Motion for Leave to File an Amended Complaint.
 5                                    III.   CONCLUSION
 6         For the foregoing reasons, Plaintiff’s Motion for Leave to File an Amended
 7   Complaint is GRANTED. (ECF No. 37.) Accordingly, Defendants’ Motion to
 8   Dismiss (ECF No. 17), Defendants’ Motion for Partial Summary Judgment (ECF
 9   No. 22), and Plaintiff’s Motion to Strike Declaration of Craig Lobnow (ECF No. 32)
10   are DENIED as moot.
11
12         IT IS SO ORDERED.
13
           March 7, 2019
14
15
                                   ____________________________________
16
                                            OTIS D. WRIGHT, II
17                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28




                                                  4
